    Case: 1:19-cv-07039 Document #: 37 Filed: 08/21/20 Page 1 of 1 PageID #:126




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

JOHN J. MIRANDA,                               )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       No.: 1:19-cv-07039
                                               )
JOSE R. GRIJALBA, and JAMES                    )
GRIFFITH, individually, and                    )
as employees, agents and/or servants of        )
ALAN RITCHEY, INC.                             )
                                               )
                       Defendants.             )

                                    STIPULATION TO DISMISS

        It is hereby stipulated and agreed by and between the parties to the above-entitled action,
acting through their respective attorneys, that said action be dismissed in its entirety with prejudice
and without costs to either party, all costs having been paid and all matters in controversy for which
said action was brought having been fully settled, compromised and adjourned.


                                               /s/ Jennifer M. DiVincenzo
                                               Jennifer M. DiVincenzo
                                               One of the Attorneys for Plaintiff
                                               WHITING LAW GROUP, LTD.
                                               901 W. Jackson Blvd., Suite 400
                                               Chicago, Il 60607



                                               /s/ Martha J. Heiberger
                                               Martha J. Heiberger
                                               One of the Attorneys for Defendants,
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               550 W. Adams St., Suite 300
                                               Chicago, IL 60661
